1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JACK ROBERT SMITH,                                Case No. EDCV 19-399-JFW (KK)
11                               Plaintiff,
12                          v.                          ORDER DISMISSING FIRST
                                                        AMENDED COMPLAINT WITH
13    KAYLA FISHER,                                     LEAVE TO AMEND
14                               Defendants.
15
16
17                                                I.
18                                        INTRODUCTION
19         Plaintiff Jack Robert Smith (“Smith”), proceeding pro se and in forma pauperis,
20   filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. § 1983 (“Section
21   1983”) and state law alleging a violation of his Fourteenth Amendment rights and
22   medical malpractice. For the reasons discussed below, the Court dismisses the FAC
23   with leave to amend.
24                                                II.
25                                            BACKGROUND
26         Smith is a civilly committed detainee, currently housed at Metropolitan State
27   Hospital. See Smith v. Oreol, No. CV 17-5943-JFW (KK), 2018 WL 6682424, at *1
28   (C.D. Cal. Oct. 29, 2018), report and recommendation adopted, No. CV 17-5943-
 1   JFW-KK, 2018 WL 6681192 (C.D. Cal. Dec. 19, 2018).1 On November 15, 2012,
 2   Smith was ordered committed to the care of Patton State Hospital for a period not to
 3   exceed nineteen years and eight months based on findings by the Los Angeles County
 4   Superior Court that he was guilty of assault with a firearm, carrying a loaded firearm,
 5   and exhibiting a firearm, but not sane within the meaning of Section 1026 of the
 6   California Penal Code at the time of the commission of the offense. Id.
 7   A.    COMPLAINT
 8         On February 24, 2019, Smith constructively filed 2 a Complaint against the
 9   medical director of Patton State Hospital, defendant Kayla Fisher (“Fisher”), in her
10   individual capacity. ECF Docket No. (“Dkt.”) 1. Smith alleged that while he was
11   housed at Patton State Hospital, he sent letters to Fisher requesting his immediate
12   release without participation in a conditional release program (“CONREP”).3 Id. at
13
     1       The Court takes judicial notice of Smith’s prior proceedings in this Court. See
14   In re Korean Air Lines Co., 642 F.3d 685, 689 n.1 (9th Cir. 2011).
15
     2       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
     pleading to mail to court, the court deems the pleading constructively “filed” on the
16   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
     Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
17   applies to Section 1983 suits filed by pro se prisoners”); Jones v. Blanas, 393 F.3d 918,
     926 (9th Cir. 2004) (holding civilly confined individuals are entitled to the “mailbox
18   rule”).
     3       Section 1026.2 of the California Penal Code provides that a person found not
19   guilty by reason of insanity may apply for release upon the ground that his or her
     sanity has been restored pursuant to a two-step procedure. Cal. Penal Code § 1026.2.
20   The application for restoration of sanity may be made, either by the person, or by the
     medical director of the state hospital or other treatment facility to which the person is
21   committed. Id. § 1026.2(a).
22           First, the state court must hold a hearing to determine whether the applicant
     would be “a danger to the health and safety of others, due to mental defect, disease,
23   or disorder, if under supervision and treatment in the community.” Id. § 1026.2(e).
     Upon finding that the applicant will not be a danger due to mental defect while under
24   supervision and treatment in the community, the court is required to place the
     applicant with an appropriate forensic conditional release program (“CONREP”) for
25   one year. Id. “The court shall not determine whether the applicant has been restored
     to sanity until the applicant has completed the one year in the appropriate forensic
26   conditional release program, unless the community program director sooner makes a
     recommendation for restoration of sanity and unconditional release.” Id.
27           Second, following successful completion of the one-year CONREP program,
     the state court must hold a trial to determine whether the applicant has been restored
28   to sanity, “which means the applicant is no longer a danger to the health and safety of
     others, due to mental defect, disease, or disorder”, and, therefore, unconditional
                                                  2
 1   6-7. While not entirely clear, it appeared Smith alleged Fisher “failed to perform her
 2   legal duty” by failing to “provid[e] a remedy” for his complaints, presumably by failing
 3   to recommend him for immediate, unconditional release even though he had
 4   provided her with doctors’ reports allegedly stating he was “not dangerous/not
 5   mentally ill & no longer require[d] hospitalization.” Id. at 7.
 6         On March 26, 2019, the Court dismissed the Complaint with leave to amend.
 7   Dkt. 6.
 8   B.    FIRST AMENDED COMPLAINT
 9         On April 15, 2019, Smith filed the instant FAC against Fisher in her individual
10   capacity. Dkt. 8. Smith alleges Fisher failed to respond to his complaints or provide
11   any remedy for his grievances regarding his emotional distress resulting from his
12   allegedly unlawful hospitalization. Id. at 5. Smith argues Fisher’s failure to respond to
13   his grievances violates his Fourteenth Amendment rights.4 Id. at 6. Smith seeks
14   monetary and punitive damages. Id. at 7.
15                                              III.
16                                STANDARD OF REVIEW
17         Where a plaintiff is proceeding in forma pauperis, a court must screen the
18   complaint under 28 U.S.C. § 1915 and is required to dismiss the case at any time if it
19   concludes the action is frivolous or malicious, fails to state a claim on which relief may
20   be granted, or seeks monetary relief against a defendant who is immune from such
21
22
23   release should be granted. Id. § 1026.2(e). The trial may be held prior to the
     completion of one year in the conditional release program if, at any time during the
24   conditional release program, the community program director forms the opinion that
     the applicant is “no longer a danger to the health and safety of others, due to mental
25   defect, disease, or disorder” and submits a report of his opinion and recommendation
     to the committing court, the prosecuting attorney, and the attorney for the applicant.
26   Id. § 1026.2(h).
     4 Smith mentions that he is being held in “basic custodial care” without treatment, but
27   this appears to be related to his belief that Fisher has an obligation to recommend
28   Smith’s unconditional release, rather than requiring him to go through the procedures
     set forth in Section 1026.2 of the California Penal Code.
                                                   3
 1   relief. 28 U.S.C. § 1915(e)(2)(B); see Barren v. Harrington, 152 F.3d 1193, 1194 (9th
 2   Cir. 1998).
 3          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 4   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 5   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 6   screening purposes, a court applies the same pleading standard as it would when
 7   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 8   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
 9          A complaint may be dismissed for failure to state a claim “where there is no
10   cognizable legal theory or an absence of sufficient facts alleged to support a
11   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
12   considering whether a complaint states a claim, a court must accept as true all of the
13   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
14   2011). However, the court need not accept as true “allegations that are merely
15   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
16   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
17   need not include detailed factual allegations, it “must contain sufficient factual matter,
18   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
19   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
20   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
21   “allows the court to draw the reasonable inference that the defendant is liable for the
22   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
23   underlying facts to give fair notice and to enable the opposing party to defend itself
24   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
25          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
26   however inartfully pleaded, must be held to less stringent standards than formal
27   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
28   However, liberal construction should only be afforded to “a plaintiff’s factual
                                                  4
 1   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 2   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 3   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 4   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 5          If a court finds the complaint should be dismissed for failure to state a claim,
 6   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 7   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 8   appears possible the defects in the complaint could be corrected, especially if the
 9   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
10   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
11   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
12   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
13                                                IV.
14                                        DISCUSSION
15   A.     THE COMPLAINT FAILS TO STATE A FOURTEENTH
16          AMENDMENT PROCEDURAL DUE PROCESS CLAIM
17          1.     Applicable Law
18          The Due Process Clause of the Fourteenth Amendment provides that no state
19   shall “deprive any person of life, liberty, or property, without due process of law . . . .”
20   U.S. Const. amend. XIV, § 1. Analysis of due process claims proceeds in two steps.
21   “[T]he first asks whether there exists a liberty or property interest which has been
22   interfered with by the State; the second examines whether the procedures attendant
23   upon that deprivation were constitutionally sufficient.” Ky. Dep’t of Corr. v.
24   Thompson, 490 U.S. 454, 460, 109 S. Ct. 1904, 104 L. Ed. 2d 506 (1989) (citation
25   omitted).
26          A liberty interest may arise from the due process clause itself or from state law.
27   Toussaint v. McCarthy, 801 F.2d 1080, 1089 (9th Cir.1986), cert. denied, 481 U.S.
28   1069 (1987). A state may create a protected liberty interest by placing substantive
                                                  5
 1   limitations on official discretion. Thompson, 490 U.S. at 463. However, to create a
 2   constitutionally protected liberty interest, a statute must contain “‘explicitly mandatory
 3   language,’ i.e., specific directives to the decisionmaker that if the regulations’
 4   substantive predicates are present, a particular outcome must follow.” Id. (quoting
 5   Hewitt v. Helms, 459 U.S. 460, 472, 103 S. Ct. 864, 74 L. Ed. 2d 675 (1983)); Carver
 6   v. Lehman, 558 F.3d 869, 874-75 (9th Cir. 2009).
 7          2.     Analysis
 8          Here, while Smith has attempted to reframe his argument in the FAC, it
 9   appears Smith is again alleging Fisher violated his due process rights by failing to
10   recommend Smith’s unconditional release. Dkt. 8 at 6. Smith appears to believe that
11   unconditional release without CONREP is the only possible remedy that would be
12   sufficient to address his allegedly unlawful hospitalization. Id. However, Fisher has
13   no legal obligation to recommend Smith’s release. Rather, Section 1026.2 permits, but
14   does not require, a director of a state hospital to file an application for restoration of
15   sanity on behalf of a patient. See Cal. Penal Code § 1026.2(a).
16          Accordingly, because the statute does not “direct that a given action will be
17   taken or avoided,” Smith does not have a liberty interest in being released without
18   participation in CONREP, much less in having Fisher make such a recommendation.
19   See Toussaint, 801 F.2d at 1094; Badea v. Cox, 26 F.3d 129 (9th Cir. 1994) (finding
20   plaintiff did not have a liberty interest in being transferred to a community treatment
21   center because the statute providing such discretion to prison administrators did not
22   “direct that a given action will be taken or avoided”).
23          To the extent Smith is alleging he was wronged merely by the fact of Fisher’s
24   failure to respond to his grievance, there is no constitutional entitlement to have his
25   grievance handled or decided in a particular manner. Ramirez v. Galaza, 334 F.3d
26   850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988).
27          Hence, Smith’s Fourteenth Amendment procedural due process claim must,
28   therefore, be dismissed.
                                                  6
 1   B.    THE COMPLAINT FAILS TO STATE A FOURTEENTH
 2         AMENDMENT SUBSTANTIVE DUE PROCESS CLAIM
 3         1.      Applicable Law
 4          The Fourteenth Amendment’s due process clause requires housing civilly
 5   committed persons “in conditions of reasonable care and safety [and] reasonably
 6   nonrestrictive confinement conditions[,]” including “adequate food, shelter, clothing, .
 7   . . medical care” and personal safety. Youngberg v. Romeo, 457 U.S. 307, 324, 102
 8   S.Ct. 2452, 2462, 73 L.Ed.2d 28 (1982); Hydrick v. Hunter, 500 F.3d 978, 996 (9th
 9   Cir. 2007), cert. granted, judgment vacated on other grounds, 556 U.S. 1256, 129 S.
10   Ct. 2431, 174 L. Ed. 2d 226 (2009). However, a civilly committed person may be
11   subjected “to the restrictions and conditions of the detention facility so long as those
12   conditions and restrictions do not amount to punishment or otherwise violate the
13   Constitution.” Bell v. Wolfish, 441 U.S. 520, 536-37, 99 S. Ct. 1861, 60 L. Ed. 2d 447
14   (1979). A government action constitutes punishment if “(1) the action causes the
15   detainee to suffer some harm or ‘disability,’ and (2) the purpose of the governmental
16   action is to punish the detainee.” Demery v. Arpaio, 378 F.3d 1020, 1030 (9th Cir.
17   2004) (citing Wolfish, 441 U.S. at 538 (“A court must decide whether the disability is
18   imposed for the purpose of punishment or whether it is but an incident of some other
19   legitimate governmental purpose.”)).
20          2.     Analysis
21          First, while not entirely clear, it appears Smith is again alleging his “illegal[]”
22   detention constitutes “unnecessary punishment” in violation of the Fourteenth
23   Amendment. See dkt. 8 at 6. As previously explained in the Order dismissing the
24   Complaint with leave to amend, dkt. 6, such general and conclusory allegations do not
25   plausibly allege conditions that “significantly exceed . . . the inherent discomforts of
26   confinement.” Demery, 378 F.3d at 1030; see Wolfish, 441 U.S. at 537 (“[T]he fact
27   that such detention interferes with the detainee’s understandable desire to live as
28   comfortably as possible and with as little restraint as possible during confinement
                                                   7
 1   does not convert the conditions or restrictions of detention into ‘punishment.’”).
 2   Smith does not appear to be complaining about the conditions of confinement, but
 3   rather the confinement itself.
 4          Second, Smith’s conclusory allegation that Fisher “intentionally” failed to
 5   “provid[e] a remedy” for his complaints, see dkt. 8 at 6, does not amount to an
 6   express intent to punish Smith nor does it show conditions that are excessive in
 7   relation to a non-punitive purpose. See Iqbal, 556 U.S. at 681 (finding conclusory
 8   allegations of intent are insufficient to “plausibly suggest . . . discriminatory state of
 9   mind”). There are no factual allegations from which the Court can draw the inference
10   Fisher intended to harm Smith. See Cook, 637 F.3d at 1004 (“A claim has facial
11   plausibility when the plaintiff pleads factual content that allows the court to draw the
12   reasonable inference that the defendant is liable for the misconduct alleged.” (quoting
13   Iqbal, 556 U.S. at 678)). Hence, Smith has not alleged sufficient facts establishing an
14   improper government purpose.
15          Accordingly, Smith’s Fourteenth Amendment substantive due process claim
16   must be dismissed. See Demery, 378 F.3d at 1030.
17   C.     THE COURT DECLINES TO EXERCISE SUBJECT MATTER
18          JURISDICTION OVER SMITH’S STATE LAW CLAIMS
19          The Court has original jurisdiction solely over Smiths federal law claims, which
20   should be dismissed for the reasons set forth above. “Where a district court
21   ‘dismiss[es] every claim over which it had original jurisdiction,’ it retains pure[]
22   discretion[]’ in deciding whether to exercise supplemental jurisdiction over the
23   remaining claims.” Lacey v. Maricopa Cty., 693 F.3d 896, 940 (9th Cir. 2012)
24   (alterations in original); see also 28 U.S.C. § 1367(c). Thus, because Smith’s federal
25   law claims should be dismissed, the Court declines to exercise supplemental
26   jurisdiction over his state law claims. Accordingly, Smith’s state law claims must be
27   dismissed for lack of jurisdiction.
28   ///
                                                   8
 1                                                V.
 2               LEAVE TO FILE A SECOND AMENDED COMPLAINT
 3          For the foregoing reasons, the FAC is subject to dismissal. As the Court is
 4   unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations in the FAC are
 7   insufficient to state a particular claim should not be seen as dispositive of that claim.
 8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
10   face, Plaintiff is not required to omit any claim in order to pursue this action.
11   However, if Plaintiff asserts a claim in his Second Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following two options:
20          1.     Plaintiff may file a Second Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
22   blank Central District civil rights complaint form to use for filing the Second
23   Amended Complaint, which the Court encourages Plaintiff to use.
24          If Plaintiff chooses to file a Second Amended Complaint, he must clearly
25   designate on the face of the document that it is the “Second Amended Complaint,” it
26   must bear the docket number assigned to this case, and it must be retyped or
27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
28   include new defendants or allegations that are not reasonably related to the claims
                                                   9
 1   asserted in the FAC. In addition, the Second Amended Complaint must be complete
 2   without reference to the Complaint, or any other pleading, attachment, or document.
 3         An amended complaint supersedes the preceding complaint. Ferdik v.
 4   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 5   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 6   leave to amend as to all his claims raised here, any claim raised in a preceding
 7   complaint is waived if it is not raised again in the Second Amended Complaint.
 8   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
 9         The Court advises Plaintiff that it generally will not be well-disposed toward
10   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
11   that continues to include claims on which relief cannot be granted. “[A] district
12   court’s discretion over amendments is especially broad ‘where the court has already
13   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
14   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
15   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
16   which relief cannot be granted, the Second Amended Complaint will be
17   dismissed without leave to amend and with prejudice.
18         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
19   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
20   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
21   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                               10
 1         Plaintiff is explicitly cautioned that failure to timely respond to this
 2   Order will result in this action being dismissed with prejudice for failure to
 3   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
 4   Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: April 19, 2019
 7                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              11
